Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application. Claims 1-4 and 6-20 are rejected. Claim 5 is are objected to. 

Priority
	This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/IB2018/055542, filed July 25th, 2018, which claims priority under 35 U.S.C. 119(a-d) to U.K. Application No. GB1711983.5, filed July 25th, 2017.

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(d) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(a)-(d) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
GB1711983.5, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The foreign priority document does not provide support for the instantly claimed option of Ra to be –SR3. The foreign priority document provides the following broadest definition for the corresponding position (page 2):

    PNG
    media_image1.png
    167
    667
    media_image1.png
    Greyscale

Similarly, the foreign priority document does not provide support for the species 1-11 through 1-16 of instant claims 4 and 8 that contain a group where Ra would be –SR3. Furthermore, the foreign priority document does not provide support for the instantly claimed options for R’ and R’’ to be optionally substituted alkyl or optionally substituted aryl since the broadest description one provides for “alkyl” or “aryl” rather than optionally substituted alkyl or aryl as instantly claimed. There do not appear to be any definitions in the foreign priority document to suggest that these generic terms would include optional substitution and it is further noted that groups such as Ra in the foreign priority explicitly recited “optionally substituted alkyl” and “optionally substituted aryl” such that the lack of “optionally substituted” in the definitions of R’ and R’’ of the foreign priority document would suggest that the groups are not generic to optional substitution. The same issues of variables definitions apply to instant claims 12 and 20 relative to the disclosures found on pages 5 and 8, respectively, of the foreign priority document and it is further noted that bRc, -NO2, -N3, or –ORd.
	Since each of instant claims 1-4 and 6-20 are affected by the differences noted above, the earliest effective filing date of these claims is July 25th, 2018.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on January 24th, 2020 and February 18th, 2021.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12 (and its dependent claims 13, 14 and 16-19), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). See definition of step (ii) regarding the amidine bases.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. Org. Lett. 2017, 19, 5836-5839, which was published October 17th, 2017. As discussed above the earliest effective filing date of the rejection claims is July 25th, 2018.
The prior art teaches the following compounds on page 5836:

    PNG
    media_image2.png
    254
    412
    media_image2.png
    Greyscale
.
The compound 10 is embraced by Formula (I) where R1 is CN and Ra is alkyl (methyl). These definitions read on instant claims 1, 2 (which limits a variable not required when R1 is cyano), 3, 4 (compound 1-5), 6 (which limits a variable not required when Ra is alkyl). Regarding instant claims 7-9, 

    PNG
    media_image3.png
    171
    1007
    media_image3.png
    Greyscale

The compound reads on the same claims except where R1 is the second option in claim 1 and R2 is H. Regarding instant claim 11, the prior art teaches testing of compound 10a in Figure 2S with R218K mutant firefly luciferase and measuring bioluminescence emission. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. Org. Lett. 2017, 19, 5836-5839, which was published October 17th, 2017 in view of Steinhardt et al. ChemBioChem 2017, 18, 96-100.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Sharma et al. teach the following compounds on page 5836:

    PNG
    media_image2.png
    254
    412
    media_image2.png
    Greyscale
.
The compound 10 is embraced by Formula (I) and (II) of claims 20 and 12, respectively, where R1 is CN, Y is –SRa and Ra is alkyl (methyl). Sharma et al. teach the following method of preparation on page 5836:

    PNG
    media_image4.png
    360
    191
    media_image4.png
    Greyscale
.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art teaches a final product of claims 12 and 20 (of step (ii) of each claim) but teaches a different method of preparation.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	A person having ordinary skill in the art would have been familiar with additional methods of preparing benzothiazole rings having a cyano substituent at the 2-position and with a heteroatom substituent at the 6-position of the benzothiazole ring. As an example, Steinhardt et al. teach the following reactions on page 97:

    PNG
    media_image5.png
    261
    378
    media_image5.png
    Greyscale
.
Steinhardt et al. further teach in the Scheme caption that step c) involves DBU which is embraced by instant step (ii) as an amidine base and is further recited in claim 15. The reagent of instant claim 14 is taught in the scheme above where each Hal is Cl. Accordingly, in the interest of determining which prior art approach would provide the highest yield or most efficient synthesis, a person having ordinary skill in the art would have been motivated to test the approach of Steinhardt et al. with the aniline needed to arrive at the compounds disclosed by Sharma et al. where for compound 10, the compound would have formula (III) where Y is –SCH3 and Z is bromo or formula (XVI) where Ra is methyl, Z is bromo. The use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985). Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process.  In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ 2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.

Claims 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besson et al. J. Chem. Soc., Perkin Trans. 1, 1998, 3925-3926 in view of Steinhardt et al. ChemBioChem 2017, 18, 96-100.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
Besson et al. teach the following general method of making benzothiazoles on page 3925:

    PNG
    media_image6.png
    233
    515
    media_image6.png
    Greyscale
.
Table 1 on page 3925 teaches examples where the imine 2 contains an unsubstituted, 4-F substituted or 4-NO2 substituted phenyl group, which would be embraced by instant formula (IV) where Y is hydrogen, halogen or –NO2. Scheme 2 depicts intermediate 2 as having an ortho bromine such that the instant variable Z would be bromo and Hal is chloro. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art teaches the use of CuI and pyridine to convert compound 2 into compound 3 as depicted above where the instant claims encompass the use of bases not taught in Besson et al. 
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	A person having ordinary skill in the art would have been familiar with additional methods of preparing benzothiazole rings having a cyano substituent at the 2-position of the benzothiazole ring. As an example, Steinhardt et al. teach the following reactions on page 97:

    PNG
    media_image5.png
    261
    378
    media_image5.png
    Greyscale
.
Steinhardt et al. further teach in the Scheme caption that step c) involves DBU which is embraced by instant step (ii) as an amidine base and is further recited in claim 15. The reagent of instant claim 14 is taught in the scheme above where each Hal is Cl. Accordingly, in the interest of determining which prior art approach would provide the highest yield or most efficient synthesis, a person having ordinary skill in the art would have been motivated to test the approach of Steinhardt et al., i.e. by using the base DBU with the compounds disclosed by Besson et al. The use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985). Once the general reaction has been shown to be old, the burden is on Applicants to present reasons or authority for believing that a group on the starting material would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process.  In looking at the instant claimed process as a whole, as stated in In re Ochiai, 37 USPQ 2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626